Citation Nr: 1521689	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of head injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in December 2013, which granted a joint motion for remand vacating a March 2013 Board decision and remanded the case for additional development.  A previous November 2011 Court decision vacated a January 2010 Board decision as to this matter.  The issue initially arose from a June 2004 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Jurisdiction over the appeal was subsequently transferred to the RO in Columbia, South Carolina.  The case was remanded for additional development in May 2014.


FINDING OF FACT

Residuals of head injury were not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's residuals of head injury are a result of service.


CONCLUSION OF LAW

Residuals of head injury were not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2004.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, VA treatment records, VA examination and medical opinion reports, non-VA (private) treatment records and medical opinion reports, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In August 2007, the Veteran testified at a Board hearing.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Taken together, the VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The opinion received in January 2015 cured the defects that existed in the earlier opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The pertinent evidence of record shows that the Veteran has asserted that he sustained a head injury during the latter part of his tour of duty in Germany when he was accidentally hit by a metal door of a 155 Howitzer.  He reported he was unconscious and was taken to the infirmary for about three days because of throwing up and dizziness.  He stated that he had been sent to a doctor who, after taking X-rays, determined that his entire nervous and digestive systems were full of spasms.  He reported he was prescribed muscle relaxants.  At his August 2007 Travel Board hearing he testified that after his head injury in service he was no longer allowed to drive a tank and was assigned to do office work for the remainder of his tour of duty.  He reported that after service he had been prescribed muscle relaxants and that over the past 40 years he had required emergency room treatment four or five times due to stomach problems.  He also reported that a chiropractor had stated his problems were caused by broken bones in his neck.  In an August 2012 statement he asserted that since his discharge from service he had experienced seven episodes of stroke-like symptoms and a loss of short-term memory.  He stated his doctors had told him his symptoms were a result of a severe head injury.

In a November 2008 statement, C.B., noted he had served with the Veteran in Germany in the early 1960's and recalled that he had been hit on the head by a metal door of a 155 Howitzer during training exercises.  C.B. also noted that he was not aware of anything further about the incident.  

Service treatment records (STRs) are negative for complaint, treatment, or diagnosis related to chronic head injury residuals.  The Veteran's September 1960 enlistment examination revealed mild scoliosis of the spine.  A report of medical history noted the Veteran had mild back pain in the past.  A March 1963 report noted treatment for oily skin and that a physical examination revealed oily skin with some seborrhea and acne vulgaris.  In his July 1963 report of medical history the Veteran reported his present health was good and denied having other injuries.  He specifically denied having ever had any history of loss of memory or amnesia, frequent or severe headaches, dizziness or fainting spells, nose trouble, stomach or intestinal problems, or frequent trouble sleeping.  A July 1963 separation examination revealed normal clinical evaluations of the head, face, nose, spine, and neurologic system.  In a September 1963 statement the Veteran certified that there had been no change in his physical condition since his July 1963 examination.  

The Veteran's DD Form 214 shows he served as a personnel clerk with the 4th Howitzer Battalion of the 18th Artillery.  Service personnel records also show that the Veteran served as a cannoneer including from December 1962 to January 1963, as a personnel administration clerk from January 1963 to March 1963, as an ammunition handler from March 1963 to April 1963, and again as a personnel administration clerk from April 1963 until his separation from active service in September 1963.  Records show he underwent driver qualification testing including in July 1963.

VA treatment records show a June 1997 computed tomography (CT) scan report noted that the Veteran had a history of a closed head injury two years earlier.  The impression was negative CT of the head.  A December 1997 report noted he reported having trouble sleeping for the past 30 years and occasionally waking with a choking feeling.  A May 1999 X-ray examination report noted the Veteran was involved in a motor vehicle accident and complained of neck discomfort.  The study showed the vertebral bodies were in normal alignment, but that there were hypertrophic changes with some posterior spurring.  An impression of cervical spondylitis centered about C5-6 and C6-7 with some neuroforamen encroachment on the right at those levels was provided.  

VA treatment records dated in March 2003 show the Veteran was diagnosed with an acute infarct of posterior limb of the left internal capsule.  A CT scan taken in March 2003 revealed a normal head CT.  A March 2003 discharge diagnosis was cerebral vascular accident.  An October 2003 report noted the Veteran reported having sustained a head injury with loss of consciousness when he was hit by a tank.  A January 2004 report noted a diagnosis of gastric esophageal reflux.  

VA mental health treatment records dated in August 2006 noted the Veteran reported having sustained a crushed neck and spine in 1962 after being hit in the head by a tank door.  He stated he had experienced chronic headaches and intestinal problems as a result of that injury, and that in his late 20's he developed depression which he felt began as a result of an inability to resolve his health problems due to his head injury.  The examiner provided a provisional diagnosis of dysthymia without opinion as to etiology.  An October 2007 report noted the Veteran complained of on and off diarrhea since the 1960s and that he wanted to get a neurology referral for a possible connection between a brain injury and spasms of the digestive system.

Private medical correspondence dated in June 2009 from the Veteran's chiropractor, C.C., D.C., indicated treatment from September 2004 to January 2005.  Dr. C.C. opined that the Veteran's "current condition could have been caused by the incident described in the statement," and added that he based his professional opinion on a lay (buddy) statement, his medical history, and his current clinical treatment.

On VA examination in April 2010 the Veteran reported that in the fall of 1962 a steel tank door weighing several hundred pounds fell off a tank striking him on the head.  He stated he "came to" in sick bay and stayed there for a few hours.  He stated he was subsequently seen by a physician approximately seven to ten days later and prescribed muscle relaxers.  He reported that since the injury he had been unable to sleep, had balance problems, had nausea every other day, had some dizziness once a week, and had some memory problems.  The examiner noted that an opinion as to residuals of a head injury in service could not be provided without resorting to mere speculation.

In a September 2012 VA Initial Evaluation of Residuals of Traumatic Brain Injury (I-TBI) Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran had a TBI in the Fall of 1962.  It was noted that he reported a history of a traumatic brain injury in 1962 when a steel tank door fell on his head, and he lost consciousness for less than a minute.  He also reported that when he came to, he had a lot of dizziness and vomiting and that after this injury he had blackouts which occurred right after the incident and then again in 2005.  He reported a history of strokes in 2003 and in 2004, but that there were no physical findings at that time and he had a normal magnetic resonance imaging (MRI) study.  He reported having diplopia, but only for the past five years.  He also reported having headaches after the incident in service, but that he no longer had headaches. 

In reviewing the 10 facets of TBI-related cognitive impairment and subjective symptoms, the examiner checked a box indicating that the Veteran had a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The other facets were marked as normal, and it was noted that the Veteran had no subjective symptoms and no neurobehavioral effects.  With regard to residuals, the examiner checked "no" as whether the Veteran had any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  With regard to whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms, the examiner checked "yes" and noted that the Veteran had mild short term memory loss.  The examiner indicated that no neuropsychological testing had been performed, but that other significant diagnostic test findings and/or results included an MRI that was negative and an electroencephalogram (EEG) in 2009 that was normal.

In conclusion, the examiner opined that the Veteran did have some impairment in short term memory, but indicated she would have to "resort to mere speculation to opine that these problems were in any way connected to the incident [the Veteran] reports happening in 1962."  Further, it was noted that neuropsychological testing would not likely add beneficial information because deficits, although they may be present, cannot be directly connected to the incident that occurred in the early 1960s.  The examiner noted that the Veteran did have chronic sleep problems and had been diagnosed with sleep apnea, but opined that this had no direct connection with the head injury. 

In an additional September 2012 VA DBQ, the examiner noted a review of the conflicting medical evidence and indicated she would have to resort to mere speculation as to whether or not the Veteran's memory difficulties were a result of his head injury while in service.  She further indicated that the inability to provide a more definitive opinion was not the result of a need for additional information.  She opined that the intervening factors/incidents that had occurred between the time of the Veteran's TBI were more likely than not contributing factors to his short term memory loss.  

A December 2013 private medical statement noted the Veteran had a severely deviated septum and underwent nasal septoplasty.  The physician, L.H.S., M.D., also found that it was more likely than not that his septal deformity was caused by his injury to his head and face during service.

A July 2014 VA medical report noted records including a December 2013 private medical statement had been reviewed.  The examiner found that it was unlikely that current complaints of memory problems are related to the remote incident in 1962.  It was further noted that there was a more recent history of strokes.  

A January 2015 VA medical opinion found that it was as least as likely as not that the Veteran's claimed memory condition is related to, and is caused by residuals from his stroke.  It was also noted, in the alternative, that it was less likely than not that his claimed memory condition was related to military service because of the lack of objective medically-based, clinical evidence to support moderate to severe residuals of traumatic brain injury.  In addition, it was less likely than not that his claimed deviated septum was related to or was aggravated by his time in service because of the lack of objective medically-based, clinical evidence to support residual nose and head injury.  As additional rationale for the opinion it was noted a cerebrovascular event (stroke) involves an interruption and change of blood vessel flow to the brain secondary to decreased perfusion pressure and/or increase blood viscosity that was attributed to memory loss, and that the Veteran had a long history of uncontrolled hypertension, a major risk factor for stroke.  As the Veteran's memory condition was related to the residuals of strokes, additional testing, to include neuropsychological testing, was deemed to be unnecessary.  It was further noted that a deviated septum was a crooked cartilaginous structure of the wall dividing the two nostrils, and that since the cartilaginous material of the septum was fragile the degree of deviation is often determined by the collapse, compression, and remodeling of the cartilaginous walled structure, but that service treatment records were silent for changes in the anatomical structure of the nose and/or symptoms related to stuffy nose, especially one side or trouble breathing. 

Based upon the evidence of record, the Board finds that residuals of head injury were not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's residuals of head injury are a result of service.  The Veteran's report of having been hit on the head by a metal door during service is supported by the November 2008 statement of C.B..  It is also certainly plausible that the Veteran sustained some type of head injury in service. 

However, the Board finds the Veteran's report as to having sustained a severe head injury during active service is not credible due to inconsistency with the other evidence of record.  Specifically, his statements as to having received specific medical treatment including hospitalization or X-ray studies and having sustained a loss of consciousness, a crushed neck, nerve or gastrointestinal problems, or other symptoms in service associated with his having been hit on the head by a metal door in service are not supported by any other evidence of record and are inconsistent with his own report of medical history in July 1963.  Additionally, his statements as to having been re-assigned to administrative or clerical duties as a result of a head injury are not credible due to service personnel reports indicating that after his re-assignment from duties as a cannoneer in January 1963 his duties included ammunition handler and records show he underwent additional driver qualification testing in July 1963.  The Board finds the service reports are persuasive that the head injury the Veteran sustained in service was acute and resolved prior to his discharge from service.  

Although a private medical statement in June 2009 from Dr. C.C. opined that the Veteran's "current condition could have been caused by the incident described," the Board finds the use of the term "could" to be equivocal and indicative of a lesser degree of certainty as to the reported association to service.  The Board notes the December 2013 opinion of Dr. L.H.S., while unequivocal that it was more likely than not that a septal deformity was caused by an injury to his head and face during service, provides no information as to the bases for that opinion nor as to whether sources other the Veteran's own statements were considered.  Additionally, there is no indication that Dr. C.C. of Dr. L.H.S. either reviewed or were made aware of pertinent evidence associated with the Veteran's medical history, such as examination findings upon his separation from service or post-service treatment records documenting a history of a closed head injury in approximately 1995, neck discomfort after a motor vehicle accident in May 1999, and a stroke in March 2003.  There is no indication that the June 2009 and December 2013 opinions were based upon a complete and credible factual presentation.  The Court has held that "[Doctors'] diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  These medical opinions warrant a lesser degree of probative weight.

The Board finds, however, that the September 2012, July 2014, and January 2015 VA opinions are persuasive that the Veteran has no present residuals as a result of a head injury in service and that claimed symptoms are more likely a result of his stroke many years after service.  The examiners are shown to have considered the findings of examination and to have reviewed of the evidence of record.  The credible evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has residuals of head injury as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Residuals of head injury involve complex medical issues and are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms, but he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for residuals of head injury is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of head injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


